


110 HR 5503 IH: To suspend temporarily the duty on certain engines for

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5503
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Mr. Peterson of
			 Minnesota introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain engines for
		  snowmobiles.
	
	
		1.Certain engines for
			 snowmobiles
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902._._Spark-ignition reciprocating or rotary internal combustion
						piston engines to be installed in vehicles specifically designed for traveling
						on snow (provided for in subheading 8407.34.18)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
